DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 9, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2016/0370544 to Badihi et al.
 	Badihi discloses the following.
 	Claim 1. (Original) A capillary-type lens array comprising: a plurality of graded index lenses 94s (fig. 5B, ¶0101); and inorganic glass 28 (¶0084) surrounding each graded index lens.
 	Re claims 2 and 9, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).


	Re claim 11. (Currently Amended) The capillary-type lens array composite component according to claim 7, wherein
between the capillary-type lens array 74 and the capillary, there is disposed an optical component that converts outgoing light from the plurality of graded index lenses 96 into an optical path to the hole of the capillary.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badihi et al.
 	Badihi discloses every aspect of claimed invention except for the range of the claimed outer diameter.   It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to have the claimed range of outer diameter, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 5-6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badihi et al in view of JP2014-503081 to Turney et al.
 	Re claims 5 and 13, Badihi discloses every aspect of claimed invention except for the claimed different refractive index distribution on any one of the plurality of graded index lenses.  Tureny shows a general teaching of utilizing the claimed different refractive index distribution on any one of the plurality of graded index lenses (see page 6, second paragraph of translated version).  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Badihi’s device to include the claimed different refractive index distribution on any one of the plurality of graded index lenses for the purpose of providing a various modification of optical signal.  It is clear this would improve the device.
 	Re claims 6 and 13, Badihi discloses every aspect of claimed invention except for the claimed pitch length of 0.5 pitch.  Tureny shows a general teaching of utilizing the claimed claimed pitch length of 0.5 pitch (see page 36, ¶0091, first paragraph of translated version).  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Badihi’s device to include the claimed pitch length of 0.5 pitch for the purpose of increasing the output mode field to provide better fit to an optical device (see ¶0092).  It is clear this would improve the device.


Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest a capillary-type lens array comprising all the specific elements with the specific combination including the claimed pitch length of any one of the plurality of graded index lenses is different from a pitch length of another graded index lens among the plurality of graded index lenses.
 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883